662 S.E.2d 669 (2008)
In re Mark H. BADGETT.
No. 144A08.
Supreme Court of North Carolina.
June 3, 2008.
Paul R. Ross, Executive Secretary, James J. Coman, Senior Deputy Attorney General, for Judicial Standards Commission.
J. Clark Fischer, Winston-Salem, for Badgett.
The following order has been entered on the motion filed on the 3rd day of June 2008 by Petitioner (Judicial Standards Commission) for Extension of Time to File Brief:
"Motion Allowed. Petitioner (Judicial Standards Commission) shall have up to and including the 9th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of June 2008."